                        Case 2:20-cv-03001 Document 2 Filed 03/31/20 Page 1 of 5 Page ID #:33
                                            UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                  CIVIL COVER SHEET
    I. (a) PLAINTIFFS ( Check box if you are representing yourself            D)             DEFENDANTS                ( Check box if you are representing yourself         D)
    XAVIER R., et al.                                                                        COUNTY OF LOS ANGELES, et al.


    (b) County of Residence of First Listed Plaintiff            Los Angeles                 County of Residence of First Listed Defendant
    (EXCEPT IN U.S. PLAINTIFF CASES)                                                         (IN U.S. PLAINTIFF CASES ONLY)
    (c) Attorneys (Firm Name, Address and Telephone Number) If you are                       Attorneys (Firm Name, Address and Telephone Number) If you are
    representing yourself, provide the same information.                                     representing yourself, provide the same information.
    Greg W. Garrotto/ LAW OFFICES OF GREG W. GARROTTO                                        JiU Williams, Yelena Bakman / CARPENTER, ROTHANS & DUMONT LLP
    1925 Century Park East, Suite 2000                                                       500 5. Grand Avenue, 19th Floor
    Los Angeles, CA 90067 / 310 229 9200                                                     Los Angeles, CA 90071 / 213-228-0400

    II. BASIS OF JURISDICTION (Place an X in one box only.)                          Ill. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                           (Place an X in one box for plaintiff and one for defendant)
                                                                                                               PTF    DEF                                    PTF   DEF
    D 1. U.S. Government               � 3. Federal Question (U.S.                   Citizen of This State        D1        D
                                                                                                                           1 Incorporated or Principal Place
                                                                                                                               of Business in this State
                                                                                                                                                                 4 04     D
        Plaintiff                        Government Not a Party)
                                                                                     Citizen of Another State     D    2    D    2   Incorporated and Principal Place     D    5   os
                                                                                                                                     of Business in Another State
    D 2. U.S. Government               D 4. Diversity (Indicate Citizenship          Citizen or Subject of a
                                                                                                                  D    3    D    3 Foreign Nation
        Defendant                          of Parties in Item 111)                   Foreign Country

    IV. ORIGIN (Place an X in one box only.)
                                                     Remanded from D 4. Reinstated or D 5. Transferred from Another D Litigation
                                                                                                                     6. Multidistrict  8. Multidistrict
    D    1. Original
                       15(1
                            2. Removed from
            Proceeding � State Court
                                                D 3. Appellate Court    Reopened           District (Specify)           Transfer
                                                                                                                                      D Litigation
                                                                                                                                          Direct File
                                                                                                                                                     -



    V. REQUESTED IN COMPLAINT: JURY DEMAND:                           0 Yes         � No        (Check "Yes" only if demanded in complaint.)

    CLASS ACTIONunderF.R.Cv.P.23:                     □
                                                  Yes �No                         � MONEY DEMANDED IN COMPLAINT: S Unspecified
    VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
    Violations of Civil Rights - 42 U.S.C. Sec. 1983; negligence based on breach of mandatory duties (state law based)

    VII. NATURE OF SUIT (Place an X in one box only).
I        OTHER STATUTES                CONTRACT            REAL PROPERTY CONT.               IMMIGRATION                   PRISONER PETITIONS                PROPERTY RIGHTS
                                                                                                                                                                                          I
    □ 375 False Claims Act         D 110 Insurance         □  240 Torts to Land
                                                                                        □   462 Naturalization               Habeas Corpus:            D 820 Copyrights
    0   376Qui Tam                 D 120 Marine            □    245 Tort Product
                                                                Liability
                                                                                            Application
                                                                                                                      D 463 Alien Detainee             D 830 Patent
                                                                                        D  4650ther                     SlOMotions to Vacate
                                                                                                                      D Sentence
        (31 USC 3729(a))           D 130 Miller Act        □    290 All Other Real         Immigration Actions
                                                                                                                      D 530 General
                                                                                                                                                       D 835 Patent - Abbreviated
                                                                                                                                                         New Drug Application
    □   400 State
        Reapportionment       □ Instrument
                                 140 Negotiable
                                                                Property
                                                                     TORTS
                                                                                               TORTS
                                                                                         PERSONAL PROPERTY            D 535 Death Penalty              D 840 Trademark
    D   41O Antitrust            1 SO Recovery of
                                                     □
                                                               PERSONAL INJURY
                                                                                        □  370 Other Fraud              Other:                               SOCIAL SECURITY              I
    D   430 Banks and Banking □ Overpayment       &             310 Airplane
                                                                                        □ 371 Truth in Lending □ 550 Civil Rights
                                                                                                                 540 Mandamus/Other                    LJ 861 HIA (1395ft)
                                                     □
                                 Enforcement of
    D   450 Commerce/ICC         Judgment
                                                                315 Airplane
                                                                                          380 Other Personal □
                                                                                                                                                       D 862 Black Lung (923)
    D
        Rates/Etc.
        460 Deportation       □  151  Medicare   Act
                                                     □
                                                                Product Liability
                                                                320 Assault, Libel &    □ Property Damage
                                                                                                               □ 560
                                                                                                                 555 Prison Condition                  0 863 DIWC/DIWW (405 (g))
                                                                Slander
                                                                                        D Product Liability                                            0 864 SSID Title XVI
                                                                                                               □ Conditions
                                                                                          385 Property  Damage       Civil Detainee
    D                            Defaulted Student □
                                 152 Recovery of
        470 Racketeer lnflu-
        enced & Corrupt Org.  □ Loan                            330 Fed. Employers'
                                                                Liability                                        Confinement
                                                                                                                             of
                                                                                                                                                       0 865 RSI (405 (g))
    D   480 Consumer Credit
                                        (Exel. Vet.)
                                                     □          340 Marine
                                                                                              BANKRUPTCY
    0   490 Cable/Sat TV
                              D Overpayment of □
                                 153  Recovery   of             345 Marine Product
                                                                Liability
                                                                                        □    422 Appeal 28
                                                                                             USC 158
                                                                                                                      D
                                                                                                                        FORFEITURE/PENALTY
                                                                                                                         625 Drug Related
                                                                                                                                                       D
                                                                                                                                                             FEDERAL TAX SUITS
                                                                                                                                                           870 Taxes (U.S. Plaintiff or
                                                                                                                                                                                          I
    D 850  Securities/Com-       Vet. Benefits
                                                                                        □                                Seizure of Property 21
                                      Stockholders' □
                                                                                             423 Withdrawal 28                                             Defendant)
      modities/Exchange                                350 Motor Vehicle                                                 USC 881

    D Actions
      890  Other  Statutory
                              D 160
                                 Suits
                                                     □ 355  Motor Vehicle
                                                       Product Liability
                                                                                             USC 157
                                                                                              CIVIL RIGHTS            D   6900ther                     □   871 IRS-Third Party 26 USC
                                                                                                                                                           7609
                                                                                                                                   LABOR
    D 891 Agricultural Acts D 1900ther               □ 360  Other Personal              �    440 Other Civil Rights

    D Matters
      893  Environmental
                                 Contract              Injury                           □ 441 Voting                  D     710 Fair Labor Standards
                                                                                                                            Act
                              D Product
                                 195 Contract
                                           Liability □ 362 Personal Injury-
                                                       Med Malpratice                   D 442 Employment              D     720 Labor/Mgmt.
    D 895  Freedom of Info.
                              D 196 Franchise        □ Product
                                                       365 Personal Injury-             D Accommodations
                                                                                          443 Housing/                      Relations
      Act                                                      Liability                                              D 740 Railway Labor Act
    D 896 Arbitration           REAL   PROPERTY        367 Health Care/
                                                                                        D
                                                                                             445 American with
                              D 210   Land
                                                     □ Pharmaceutical                        Disabilities-            D Leave
                                                                                                                        751 Family and Medical
                                                                                                                               Act
      899 Admin. Procedures                                                                  Employment
    D Act/Review of Appeal of    Condemnation
                                   D 220 Foreclosure
                                                       Personal Injury
                                                                Product Liability       D    446 American with        D Litigation
                                                                                                                        790 Other Labor
        Agency Decision                                                                      Disabilities-Other
    D   950 Constitutionality of
        State Statutes
                                   D 230 Rent Lease &
                                     Eiectment
                                                           □    368 Asbestos
                                                                Personal Injury
                                                                Product Liabilitv
                                                                                        D    448 Education            D 791  Employee Ret. Inc.
                                                                                                                        Security Act


    FOR OFFICE USE ONLY:                     Case Number:
    CV-71 (05/171                                                                   CIVIL COVER SHEET                                                                   Page 1 of3
                      Case 2:20-cv-03001 Document 2 Filed 03/31/20 Page 2 of 5 Page ID #:34
                                           UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change in accordance with the Court's General Orders upon review by the Court of your Complaint or Notice of Removal
QUESTION A: Was this case removed
from state court?                                                  STATE CASE WAS PENDING IN THE COUNTY OF:                                     INITIAL DIVISION IN CACD IS:
           !El Yes    No  □                             Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                            Western
If "no," skip to Question B. If "yes," check the
box to the right that applies, enter the           □    Orange                                                                                             Southern

                                                   □
corresponding division in response to
Question E, below, and continue from there.             Riverside or San Bernardino                                                                         Eastern


QUESTION B: Is the United States, or B,1. Do 50% or more of the defendants who reside in                            YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  the district reside in Orange Co.?
                                                                                                              □ from
                                                                                                                Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?
                                                   check one ofthe boxes to the right    ➔                           there.

               □    Yes   □     No
                                                                                                              □ NO. Continue to Question B.2.
                                                   B.2, Do 50% or more of the defendants who reside in              YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question C. If "yes," answer
Question B.1, at right.
                                                   the district reside in Riverside and/or San Bernardino
                                                   Counties? (Consider the two counties together.)            □ Enter "Eastern" in response to Question E, below, and continue
                                                                                                                from there.
                                                   check one ofthe boxes to the right
                                                                                         ➔                    □ from
                                                                                                                    NO. Your case will initially be assigned to the Western Division.
                                                                                                                Enter "Western" in response to Question E, below, and continue
                                                                                                                     there.

QUESTION C: Is the United States, or C.1. Do 50% or more of the plaintiffs who reside in the                        YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?
                                                                                                              □ Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?
                                                   check one of the boxes to the right   ➔                      from there.

              □     Yes   □     No
                                                                                                              □ NO. Continue to Question C.2.
                                                   C.2. Do 50% or more of the plaintiffs who reside in the          YES. Your case will inltially be assigned to the Eastern Division.
If "no," skip to Question D. If "yes," answer
Question C.1, at right.
                                                   district reside in Riverside and/or San Bernardino
                                                   Counties? (Consider the two counties together.)            □ Enter "Eastern" in response to Question E, below, and continue
                                                                                                                from there.
                                                   check one ofthe boxes to the right    ➔                          NO. Your case will initially be assigned to the Western Division.
                                                                                                              □ from
                                                                                                                Enter "Western" in response to QuesUon E, below, and continue
                                                                                                                     there.
                                                                                                               A.                         B.                            C.
                                                                                                                                   Riverside or San           Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?
                                                                                                        Orange County             Bernardino County           Santa Barbara, or San
                                                                                                                                                               Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)                               □                            □                               □
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)
                                                                                                              □                            □                               □
                D.1. Is there at least one answer in Column A?                                                D.2. Is there at least one answer in Column B?
                                     D Yes         □    No                                                                      0Yes          0 No

                    If "yes," your case will initially be assigned to the                                        If "yes," your case will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                            EASTERN DIVISION.
     Enter "Southern" in response to Question E, below, and continue from there.                                 Enter "Eastern" in response to Question E, below.
                          If "no; go to question D2 to the right.           ➔                               If "no," your case will be assigned to the WESTERN DIVISION.
                                                                                                                Enter "Western" in response to Question E, below.
                                                                                                                                                                                  .J,
QUESTION E: Initial Division?                                                                                              INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:               ➔                                                Western

QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                              D Yes            [gj No
 CV-71 (05/17)                                                                     CIVIL COVER SHEET                                                                  Page2of3
                      Case 2:20-cv-03001 Document 2 Filed 03/31/20 Page 3 of 5 Page ID #:35
                                          UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                               CML COYER SHEET

IX(a). I DENTICAL CASES: Has this action been previously filed in this court?                                                                  � NO                0      YES
        If yes, list case number(s):


IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case{s) previously filed in this court?
                                                                                                                                               � NO                0     YES
        If yes, list case number(s):



        Civil cases are related when they (check all that apply):

              D     A. Arise from the same or a closely related transaction, happening, or event;
              D     B. Call for determination of the same or substantially related or similar questions of law and fact; or
              D     C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

              □     A. Arise from the same or a closely related transaction, happening, or event;

              □     B. Call for determination of the same or substantially related or similar questions of law and fact; or

              □     C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by different judges.



                                                    ------------------------ DATE:
X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /s/ Yelena Bakman                                                                                              March 31, 2020

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071 A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                   923)

                                                   All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
        863                       DIWC             all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

                                                   All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
        863                       DIWW             amended. (42 U.S.C. 405 (g))

                                                   All claims for supplemental security income payments based upon disability filed under TIiie 16 of the Social Security Act, as
        864                       SSID             amended.

        865                       RSI              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act as amended.
                                                   (42 u.s.c. 405 (g))




CV-71 (05/17)                                                                   OVIL COVER SHEET                                                                   Page3of3
     Case 2:20-cv-03001 Document 2 Filed 03/31/20 Page 4 of 5 Page ID #:36



1                                   PROOF OF SERVICE
2         I am employed in the County of Los Angeles, State of California. I am over the
      age of 18 and not a party to the within action. My business address is: 500 South
3     Grand Avenue, 19th Floor, Los Angeles, California 90071.
4         On March 31, 2020, I served the foregoing document(s) described as:
5                                 CIVIL COVER SHEET
6     on the interested parties in this action by placing a true copy thereof enclosed in a
      sealed envelope addressed as follows:
7
          SEE ATTACHED SERVICE LIST
8
9     BY MAIL
      ☒ I deposited such envelope in the mail at Los Angeles, California. The envelope
10       was mailed with postage thereon fully prepaid.
11    ☐ I am “readily familiar” with the firm’s practice of collection and processing
         correspondence for mailing. Under that practice it would be deposited with
12       U.S. postal service on that same day with postage thereon fully prepaid at Los
         Angeles, California, in the ordinary course of business. I am aware that on
13       motion of the party served, service is presumed invalid if postal cancellation
         date or postage meter date is more than one day after date of deposit for
14       mailing in affidavit.
      BY PERSONAL SERVICE
15
      ☐ I caused such envelope to be delivered by hand to the offices of the addressee
16       indicated above.
      BY OVERNIGHT COURIER SERVICE
17
      ☐ I caused a copy of such documents to be delivered by overnight courier service
18       to the offices of the addressee. The envelope was deposited in or with a facility
         regularly maintained by the overnight courier service with delivered fees paid
19       or provided for.
      ONLY BY ELECTRONIC SERVICE
20
      ☐ Only by e-mailing the document(s) to the persons at the e-mail address(es)
21       listed that, during the Coronavirus (COVID-19) pandemic, this office will be
         working remotely, not able to send physical mail as usual, and is therefore
22       using only electronic mail. No electronic message or other indication that the
         transmission was unsuccessful was received within a reasonable time after the
23       transmission.
24        Executed on March 31, 2020, at Los Angeles, California.
25      I declare under penalty of perjury under the laws of the United States of
      America that the above is true and correct.
26
             GABRIELLE DURAN                                /s/ Gabrielle Duran
27
28
     Case 2:20-cv-03001 Document 2 Filed 03/31/20 Page 5 of 5 Page ID #:37



1                                    SERVICE LIST
2     Greg W. Garrotto, Esq.
      LAW OFFICES OF GREG W. GARROTTO
3     1925 Century Park East, Suite 2000
      Los Angeles, CA 90067
4     (310) 229-9200
      (310) 229-9209 fax
5     greggarrotto@msn.com
      jjggarrotto@msn.com
6     Attorneys for Plaintiffs, XAVIER R. and GISETTE R., minors, by and through
7     their Guadian ad Litem, Aimee Meraz

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
